DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 and 32 objected to because of the following informalities:  Claim 29 recites “the first site” and “the second site,” but would be clearer if claim 29 referred to “the first training site” and “the second training site” to match independent claim 24. Claim 32 inadvertently recites a dependency on claim 34, which does not exist, rather than independent claim 24.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16366300 (’300 reference application) and claims 1-22 of copending Application No. 16366275 (’275 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the copending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited herein.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-20, 24, 29, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 20130230832 (“Peters”).
Concerning claim 1, Peters discloses A welding simulator (¶ [0005]) comprising: 
a display (Fig. 3 (observer display device (ODD) 150), ¶ [0041-45] (“face mounted display device (FMDD) 140”), Figs. 9A-9C); 
a mock welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0041])); 
a coupon (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B (welding coupon 175), ¶ [0041], ¶ [0050]); and 
logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (¶ [0048], ¶ [0061]) to: 
generate a simulated environment (¶ [0007], ¶ [0052] (“the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment.”); 
track movements of the mock welding tool relative to the coupon by a user during a first simulated welding exercise (Fig. 8, ¶ [0053], ¶ [0079] (“In step 1320, track position and orientation of the mock welding tool in three-dimensional space using a virtual reality system.”)); 
display the simulated environment and the movements on the display (¶ [0079] (“In step 1330, view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated mock welding tool deposits a simulated weld bead material onto at least one simulated surface of the simulated welding coupon by forming a simulated weld puddle in the vicinity of a simulated arc emitting from said simulated mock welding tool. In step 1340, view on the display, real-time molten metal fluidity and heat dissipation characteristics of the simulated weld puddle.”), ¶ [0059])); 
determine values for a plurality of performance parameters based on the movements (¶ [0067-0068] (“Parameters such as travel angle, work angle, speed, and distance from the weld joint are examples of what may be measured, although any parameters may be analyzed for scoring purposes.”), ¶¶ [0044], ¶ [0064]); and 
calculate a performance score of the user for the first simulated welding exercise by comparing the values of the performance parameters to predefined values (¶ [0066-67] (“A score may be attributed to the user's performance. In one embodiment, the score may be a function of deviation in position, orientation and speed of the mock welding tool 160 through ranges of tolerances”)).  
The welding simulator of claim 1 (see claim 1), 
wherein the logic causes every performance score calculated for the first simulated welding exercise over a period of time to be stored (¶ [0066], ¶ [0133]); and 
wherein the logic causes a given number of the stored performance scores to be displayed on a common display viewable by multiple users at the same time (¶ [0133] (“the statistics of one user may be compared to the statistics of other users on the server computer 2510 to rank all of the users with respect to each other. The rankings may be presented to the users as part of the on-line welding game, for example. Rankings may be by different levels of locality including, for example, a state level ranking, a national level ranking, and a world level ranking”)).  
Concerning claim 10, Peters discloses The welding simulator of claim 9 (see claim 9), wherein the given number of the stored performance scores are displayed in descending order(¶ [0133] (“the statistics of one user may be compared to the statistics of other users on the server computer 2510 to rank all of the users with respect to each other. The rankings may be presented to the users as part of the on-line welding game, for example. Rankings may be by different levels of locality including, for example, a state level ranking, a national level ranking, and a world level ranking”).  
Concerning claim 11, Peters discloses The welding simulator of claim 1 (see claim 1), wherein at least one of the performance parameters is a distance between a tip of the mock welding tool and the coupon (¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables. … For each parameter analyzed by the .  
Concerning claim 12, Peters discloses The welding simulator of claim 1 (see claim 1), wherein at least one of the performance parameters is a weld angle(¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables. … For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221, and scoring and tolerance functionality 1220 is performed.), ¶ [0044] (“”As shown in FIG. 3, the ODD 150 is capable of displaying a first user scene showing various welding parameters 151 including position, tip to work, weld angle, travel angle, and travel speed.), ¶ [0066]).  
Concerning claim 13, Peters discloses The welding simulator of claim 1 (see claim 1), wherein at least one of the performance parameters is a travel angle(¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables. … For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221, and scoring and tolerance functionality 1220 is performed.), ¶ [0044] (“”As shown in FIG. 3, the ODD 150 is capable of displaying a first user scene showing various .  
Concerning claim 14, Peters discloses The welding simulator of claim 1 (see claim 1), wherein at least one of the performance parameters is a travel speed of the mock welding tool during the first simulated welding exercise(¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables. … For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221, and scoring and tolerance functionality 1220 is performed.), ¶ [0044] (“”As shown in FIG. 3, the ODD 150 is capable of displaying a first user scene showing various welding parameters 151 including position, tip to work, weld angle, travel angle, and travel speed.), ¶ [0066]).  
Concerning claim 15, Peters discloses The welding simulator of claim 1 (see claim 1), wherein the display is part of a welding helmet (Fig. 9C, ¶ [0056] (“FIG. 9C illustrates an example embodiment of the FMDD 140 of FIG. 9A integrated into a welding helmet 900.”)).  
Concerning claim 16, Peters discloses The welding simulator of claim 1 (see claim 1), wherein the simulated environment is a virtual reality environment (¶ [0079] (“In step 1330, view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated mock welding tool deposits a simulated weld bead material onto at least one simulated surface of the simulated welding coupon by forming a simulated weld puddle in the vicinity of a simulated arc emitting from said simulated mock welding tool. In step 1340, view on the display, real-time .  
Concerning claim 17, Peters discloses The welding simulator of claim 1 (see claim 1), wherein the simulated environment is an augmented reality environment (¶ [0002] (“certain embodiments relate to systems and methods for providing arc welding training in a simulated virtual reality environment or augmented reality environment using real-time weld puddle feedback”), ¶ [0055]).  
Concerning claim 18, Peters discloses A welding training system (¶ [0005]) comprising: 
a first welding simulator (¶ [0005]) comprising: 
a first display (Fig. 3 (observer display device (ODD) 150), ¶ [0041-45] (“face mounted display device (FMDD) 140”), Figs. 9A-9C); 
a first mock welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0041]); and 
a first coupon (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B (welding coupon 175), ¶ [0041], ¶ [0050]); 
a second welding simulator (¶ [0005], ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators as described in Peters tied to a central server.) comprising: 
a second display (Fig. 3 (observer display device (ODD) 150), ¶ [0041-45] (“face mounted display device (FMDD) 140”), Figs. 9A-9C, ¶ [0126] (“a method tying a virtual reality ; 
a second mock welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0041] , ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators with mock welding tools as described in Peters tied to a central server.); and 
a second coupon (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B (welding coupon 175), ¶ [0041], ¶ [0050] , ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators with coupons as described in Peters tied to a central server.); and 
logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (¶ [0048], ¶ [0061]) to: 
generate a simulated environment (¶ [0007], ¶ [0052] (“the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment.”), ¶ [0131] users may share a welding environment to complete a project in an online game); 
track first movements of the first mock welding tool relative to the first coupon by a first user during a simulated welding exercise (Fig. 8, ¶ [0053], ¶ [0079] (“In step 1320, track position and orientation of the mock welding tool in three-dimensional space using a virtual reality system.”)); 
display the simulated environment and the first movements on the first display (¶ [0079] (“In step 1330, view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated mock welding tool deposits a simulated weld bead material onto at least one simulated surface of the simulated welding coupon by forming a simulated weld puddle in the vicinity of a simulated arc emitting from said simulated mock welding tool. In step 1340, view on the display, real-time molten metal fluidity and heat dissipation characteristics of the simulated weld puddle.”), ¶ [0059])); 
determine first values for a plurality of performance parameters based on the first movements (¶ [0067-0068] (“Parameters such as travel angle, work angle, speed, and distance from the weld joint are examples of what may be measured, although any parameters may be analyzed for scoring purposes.”), ¶¶ [0044], ¶ [0064]);  4839-9798-3882, v.157Attorney Docket No. 22976.04219 2017-033-US-NP[3] 
calculate a first performance score of the first user for the simulated welding exercise by comparing the first values of the performance parameters to corresponding predefined values (¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the ; 
track second movements of the second mock welding tool relative to the second coupon by a second user during the simulated welding exercise (Fig. 8, ¶ [0053], ¶ [0079] (“In step 1320, track position and orientation of the mock welding tool in three-dimensional space using a virtual reality system.”), ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators tracking movements as described in Peters tied to a central server.); 
display the simulated environment and the second movements on the second display (¶ [0079] (“In step 1330, view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated mock welding tool deposits a simulated weld bead material onto at least one simulated surface of the simulated welding coupon by forming a simulated weld puddle in the vicinity of a simulated arc emitting from said simulated mock welding tool. In step 1340, view on the display, real-time molten metal fluidity and heat dissipation characteristics of the simulated weld puddle.”), ¶ [0059]) , ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators displaying movements in the VR environment as described in Peters tied to a central server.)); 
determine second values for the performance parameters based on the second movements (¶ [0067-0068] (“Parameters such as travel angle, work angle, speed, and distance from the weld joint are examples of what may be measured, although any parameters may be analyzed for scoring purposes.”), ¶¶ [0044], ¶ [0064], ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators determining performance parameters as described in Peters tied to a central server.)); and 
calculate a second performance score of the second user for the simulated welding exercise by comparing the second values of the performance parameters to the predefined values (¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables. … For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221, and scoring and tolerance functionality 1220 is performed.), ¶ [0066-67] (“A score may be attributed to the user's performance. In one embodiment, the score may be a function of deviation in position, orientation and speed of the mock welding tool 160 through ranges of tolerances”), ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators scoring users as described in Peters tied to a central server.)).  
Concerning claim 19, Peters discloses The welding training system of claim 18 (see claim 18), wherein the logic causes a progress of the first user performing the simulated welding exercise to be displayed on the second display (¶ [0133] (“the statistics of one user may be compared to the statistics of other users on the server computer 2510 to rank all of the users with respect to each other. The rankings may be presented to the users as part of the on-line .  
Concerning claim 20, Peters discloses The welding training system of claim 18 (see claim 18), wherein the logic causes a progress of the second user performing the simulated welding exercise to be displayed on the first display (¶ [0133] (“the statistics of one user may be compared to the statistics of other users on the server computer 2510 to rank all of the users with respect to each other. The rankings may be presented to the users as part of the on-line welding game, for example. Rankings may be by different levels of locality including, for example, a state level ranking, a national level ranking, and a world level ranking”)).  
Concerning claim 24, Peters discloses A welding training system (¶ [0005]) comprising: 
a first training site (¶ [0045], Fig. 25, ¶ [0128-0129]), at which are located: 
a first welding simulator (¶ [0005]) comprising: 
a first display (Fig. 3 (observer display device (ODD) 150), ¶ [0041-45] (“face mounted display device (FMDD) 140”), Figs. 9A-9C); 
a first mock welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0041]); and 
a first coupon (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B (welding coupon 175), ¶ [0041], ¶ [0050]); 
a second welding simulator (¶ [0005], ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line comprising: 
a second display (Fig. 3 (observer display device (ODD) 150), ¶ [0041-45] (“face mounted display device (FMDD) 140”), Figs. 9A-9C, ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators with displays as described in Peters tied to a central server.); 
a second mock welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0041] , ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators with mock welding tools as described in Peters tied to a central server.); and 
a second coupon (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B (welding coupon 175), ¶ [0041], ¶ [0050] , ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based ; and 
first logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (¶ [0048], ¶ [0061]) to: 
generate a first simulated environment (¶ [0007], ¶ [0052] (“the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment.”), ¶ [0131] users may share a welding environment to complete a project in an online game); 
track first movements of the first mock welding tool relative to the first coupon by a first user during a simulated welding exercise (Fig. 8, ¶ [0053], ¶ [0079] (“In step 1320, track position and orientation of the mock welding tool in three-dimensional space using a virtual reality system.”));  4839-9798-3882, v.159Attorney Docket No. 22976.04219 2017-033-US-NP[3] 
display the first simulated environment and the first movements on the first display (¶ [0079] (“In step 1330, view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated mock welding tool deposits a simulated weld bead material onto at least one simulated surface of the simulated welding coupon by forming a simulated weld puddle in the vicinity of a simulated arc emitting from said simulated mock welding tool. In step ; 
determine first values for a plurality of performance parameters based on the first movements (¶ [0067-0068] (“Parameters such as travel angle, work angle, speed, and distance from the weld joint are examples of what may be measured, although any parameters may be analyzed for scoring purposes.”), ¶¶ [0044], ¶ [0064]); 
calculate a first performance score of the first user for the simulated welding exercise by comparing the first values of the performance parameters to corresponding predefined values (¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables. … For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221, and scoring and tolerance functionality 1220 is performed.), ¶ [0066-67] (“A score may be attributed to the user's performance. In one embodiment, the score may be a function of deviation in position, orientation and speed of the mock welding tool 160 through ranges of tolerances”)); 
track second movements of the second mock welding tool relative to the second coupon by a second user during the simulated welding exercise (Fig. 8, ¶ [0053], ¶ [0079] (“In step 1320, track position ; 
display the first simulated environment and the second movements on the second display (¶ [0079] (“In step 1330, view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated mock welding tool deposits a simulated weld bead material onto at least one simulated surface of the simulated welding coupon by forming a simulated weld puddle in the vicinity of a simulated arc emitting from said simulated mock welding tool. In step 1340, view on the display, real-time molten metal fluidity and heat dissipation characteristics of the simulated weld puddle.”), ¶ [0059]) , ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators displaying movements in the VR environment as described in Peters tied to a central server.)); 
determine second values for the performance parameters based on the second movements (¶ [0067-0068] (“Parameters such as travel angle, work angle, speed, and distance from the weld joint are examples of what may be measured, although any parameters may be ; and 
calculate a second performance score of the second user for the simulated welding exercise by comparing the second values of the performance parameters to the predefined values (¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables. … For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221, and scoring and tolerance functionality 1220 is performed.), ¶ [0066-67] (“A score may be attributed to the user's performance. In one embodiment, the score may be a function of deviation in position, orientation and speed of the mock welding tool 160 through ranges of tolerances”), ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators scoring users as described in Peters tied to a central server.)); and 
a second training site (¶ [0045], Fig. 25, ¶ [0128-0129]), at which are located: 
a third welding simulator (¶ [0005], ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comprising: 
a third display (Fig. 3 (observer display device (ODD) 150), ¶ [0041-45] (“face mounted display device (FMDD) 140”), Figs. 9A-9C, ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators with displays as described in Peters tied to a central server.); 
a third mock welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0041] , ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators with mock welding tools as described in Peters tied to a central server.); and 
a third coupon (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B (welding coupon 175), ¶ [0041], ¶ [0050] , ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further ; 
a fourth welding simulator (¶ [0005], ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators as described in Peters tied to a central server.) comprising: 
a fourth display (Fig. 3 (observer display device (ODD) 150), ¶ [0041-45] (“face mounted display device (FMDD) 140”), Figs. 9A-9C, ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators with displays as described in Peters tied to a central server.);4839-9798-3882, v.160Attorney Docket No. 22976.04219 2017-033-US-NP[3] 
a fourth mock welding tool (Fig. 1 (mock welding tool (MWT) 160), ¶ [0041] , ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other ; and 
a fourth coupon (Fig. 1 (welding coupon (WC) 180), Figs. 7A-7B (welding coupon 175), ¶ [0041], ¶ [0050] , ¶ [0126] (“a method tying a virtual reality welding system to an on-line welding game … The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”) the method involving an on-line welding game with multiple users would include a multitude of welding simulators with coupons as described in Peters tied to a central server.); and 
second logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (¶ [0048], ¶ [0061], ¶ [0126]) to: 
generate a second simulated environment (¶ [0007], ¶ [0052] (“the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment.”), ¶ [0131] users may share a welding environment to complete a project in an online game); 
track third movements of the third mock welding tool relative to the third coupon by a third user during the simulated welding exercise (Fig. 8, ¶ [0053], ¶ [0079] (“In step 1320, track position and orientation of the mock welding tool in three-dimensional space using a virtual reality system.”), ¶ [0126] the method involving an on-line welding game with multiple users would include ; 
display the second simulated environment and the third movements on the third display (¶ [0079] (“In step 1330, view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated mock welding tool deposits a simulated weld bead material onto at least one simulated surface of the simulated welding coupon by forming a simulated weld puddle in the vicinity of a simulated arc emitting from said simulated mock welding tool. In step 1340, view on the display, real-time molten metal fluidity and heat dissipation characteristics of the simulated weld puddle.”), ¶ [0059]) , ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators displaying movements in the VR environment as described in Peters tied to a central server.)); 
determine third values for a plurality of performance parameters based on the third movements (¶ [0067-0068] (“Parameters such as travel angle, work angle, speed, and distance from the weld joint are examples of what may be measured, although any parameters may be analyzed for scoring purposes.”), ¶¶ [0044], ¶ [0064], ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators determining performance parameters as described in Peters tied to a central server.)); 
calculate a third performance score of the third user for the simulated welding exercise by comparing the third values of the performance parameters to the predefined values (¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables. … For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221, and scoring and tolerance functionality 1220 is performed.), ¶ [0066-67] (“A score may be attributed to the user's performance. In one embodiment, the score may be a function of deviation in position, orientation and speed of the mock welding tool 160 through ranges of tolerances”), ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators scoring users as described in Peters tied to a central server.)); 
track fourth movements of the fourth mock welding tool relative to the fourth coupon by a fourth user during the simulated welding exercise (Fig. 8, ¶ [0053], ¶ [0079] (“In step 1320, track position and orientation of the mock welding tool in three-dimensional space using a virtual reality system.”), ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators tracking movements as described in Peters tied to a central server.); 
display the second simulated environment and the fourth movements on the fourth display (¶ [0079] (“In step 1330, view a display of the virtual reality welding system showing a real-time virtual reality simulation of the mock welding tool and the welding coupon in a virtual reality space as the simulated ; 
determine fourth values for the performance parameters based on the fourth movements (¶ [0067-0068] (“Parameters such as travel angle, work angle, speed, and distance from the weld joint are examples of what may be measured, although any parameters may be analyzed for scoring purposes.”), ¶¶ [0044], ¶ [0064], ¶ [0126] the method involving an on-line welding game with multiple users would include a multitude of welding simulators determining performance parameters as described in Peters tied to a central server.)); and 
calculate a fourth performance score of the fourth user for the simulated welding exercise by comparing the fourth values of the performance parameters to the predefined values, 4839-9798-3882, v.161Attorney Docket No. 22976.04219 2017-033-US-NP[3]wherein the first logic is operable to send at least one of the first performance score and the second performance score over a network to the second logic (¶ [0064] (“The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables. … For each parameter analyzed by the ; and 
wherein the second logic is operable to send at least one of the third performance score and the fourth performance score over the network to the first logic (¶ [0126] (“The method may further include comparing the user statistics of the user to a plurality of other users and ranking the user and the plurality of other users with respect to each other based on the comparing.”), ¶ [0064], ¶ [0133] The only method disclosed in Peters for “comparing statistics” or “ranking” is the scoring method. Further any type of user statistics would comprise some type of score in order to be ranked against other users. Therefore the system must involve sending scores so they may be provided to other users).  
Concerning claim 29, Peters discloses The welding training system of claim 24 (see claim 24), wherein the first site and the second site are remote from one another (¶ [0133] (“The rankings may be presented to the users as part of the on-line welding game, for example. Rankings may be by different levels of locality including, for example, a state level ranking, a 
Concerning claim 32, Peters discloses The welding training system of claim 34 (see claim 24), wherein the network is the Internet (¶ [0128] (“the communication device 2410 may be a modem device providing connection to the internet.”)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of U.S. Patent Publication No. 20130295535  (“Levy”). 
Concerning claim 2, Peters discloses The welding simulator of claim 1 (see claim 1) , wherein the logic permits the user to perform a second simulated welding exercise only if the performance score of the user meets a predefined threshold score for the first simulated welding exercise (¶ [0131] (“In general, a user cannot work on a welding project that is part of the on-line welding game 2520 until the statistics (i.e., data) in the user's electronic file from the virtual reality welding system 2400 indicate that the user is ready to work on that welding project.”), (¶ [0066-67] (“A score may be attributed to the user's performance. In one embodiment, the score may be a function of deviation in position, orientation and speed of the mock welding tool 160 through ranges of tolerances”). Statistics are kept on users in the form of scores and those statistics are used to determine if a user is allowed to work on a welding project (the second exercise).).  To the extent Peters does not disclose, “wherein the logic permits the user to perform a second simulated … exercise only if the performance score of the user meets a predefined threshold score for the first simulated … exercise,” Levy teaches this limitation (¶ [0126] (“To determine whether the student can advance to next letter group, the phonics component 400 compares the student's aggregate score for the first three assessments (or Assessment A-C) and word per minute assessment (Assessment D) to a predetermined threshold, preferably 70%. … If the student's score for either the first three assessments or word per minute assessment for the current letter group (e.g., the letter group "pfnta") is less than the predetermined threshold, then the student must repeat the process … If the student's scores for both the first three assessments and word per minute assessment are greater than equal to the 
Concerning claim 3, Peters discloses The welding simulator of claim 1 (see claim 1), Peters discloses scoring a simulated welding exercise (¶ [0067-0068]), but does not expressly disclose wherein the logic permits the user to perform a second … exercise only if the performance score of the user meets a predefined 4839-9798-3882, v.154Attorney Docket No. 22976.042192017-033-US-NP[3]threshold score for the first … exercise over a number of consecutive performances of the first simulated welding exercise.” Levy teaches this limitation. ((¶ [0126] (“To determine whether the student can advance to next letter group, the phonics component 400 compares the student's aggregate score for the first three assessments (or Assessment A-C) and word per minute assessment (Assessment D) to a predetermined threshold, preferably 70%. … If the student's score for either the first three assessments or word per minute assessment for the current letter group (e.g., the letter group "pfnta") is less than the predetermined threshold, then the student must repeat the process … If the student's scores for both the first three assessments and word per minute assessment are greater than equal to the predetermined threshold, then the phonics component 400 advances the student to the next letter group”)).  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of U.S. Patent Publication No. 20040082373 (“Cole”). 
Concerning claim 4, Peters discloses The welding simulator of claim 1 (see claim 1). Peters discloses calculation of a score of a first user and display of the score of the first user on the screen of the second user (¶ [0067-0068], ¶ [0133]), but does not disclose wherein the logic causes the performance score of the user to be displayed on the display during a performance of the first simulated welding exercise by another user.  Cole teaches wherein the logic causes the performance score of the user to be displayed on the display during a performance of the first … exercise by another user (¶[0177] (“Multiple players who play the game during a period of time attempt to achieve a high score (or other criteria, such as lowest score, one of the highest group of scores or a predetermined score) in order to win the second progressive. In a preferred embodiment, the player attempts to achieve one of the highest scores during a period of time. The score necessary to achieve one of the highest scores may be displayed (see FIG. 9). As will be appreciated, the highest scores may change as higher scores are achieved during the period of time.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simulator of Peters for addition of the score displaying in Cole. Since both references are attempting to solve the problem of increasing game play through competition the references are analogous art. A POSITA would have been motivated to combine Peters and Cole because the addition of a high score for display during welding could have been predictably added to the system of Peters, which is already a virtual reality system capable of displaying annotations like a score or performance parameters during welding. Further, addition of a score to beat would provide additional motivation for a welder to improve their skills.
Concerning claim 5, Peters discloses The welding simulator of claim 1 (see claim 1), Peters discloses calculation of a score of a first user and display of the score of the first user on the screen of the second user (¶ [0067-0068], ¶ [0133]), but does not disclose wherein the logic causes the performance score of the user to be displayed on the display during a subsequent performance of the first simulated welding exercise by the user.  Cole teaches wherein the logic causes the performance score of the user to be displayed on the display during a performance of the first … exercise by the user (¶[0177] (“Multiple players who .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Cole and further in view of U.S. Patent Publication No. 20150072323 (“Postlethwaite”). 
Concerning claim 6, Peters discloses The welding simulator of claim 1 (see claim 1), Peters discloses calculation of a score of a first user and display of the score of the first user on the screen of the second user (¶ [0067-0068], ¶ [0133]), but does not expressly disclose storage of every performance score over time or a highest of the stored performance scores to be displayed on the display during each performance of the first simulated welding exercise over the period of time
wherein the logic causes every performance score calculated for the first simulated welding exercise over a period of time to be stored (¶ [0073] (“Again, various types of student training data such as, for example, parameter data and scoring data may be stored on the VRAW system and may be used later with respect to a learning management system”)); and 
Cole teaches wherein the logic causes a highest of the stored performance scores to be displayed on the display during each performance of the first simulated welding exercise over the period of time.  Cole teaches the logic causes a highest of the stored performance scores to be displayed on the display during each performance of the first … exercise over the period of time (¶ [0177] (“Multiple players who play the game during a period of time attempt to achieve a high score (or other criteria, such as lowest score, one of the highest group of scores or a predetermined score) in order to win the second progressive. In a preferred embodiment, the player attempts to achieve one of the highest scores during a period of time. The score necessary to achieve one of the highest scores may be displayed (see FIG. 9). As will be appreciated, the highest scores may change as higher scores are achieved during the period of time.”) The user’s score would be displayed when the user has the current high score.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welding simulator of Peters for addition of storing welding scores from Postlethwaite. Since both references teach methods and systems for computer simulated welding the references are from the same field of endeavor and are analogous art. A POSITA would have been motivated to combine Postlethwaite and Peters because the welding simulators described in each are .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of in view of U.S. Patent Publication No. 20150072323 (“Postlethwaite”). 
Concerning claim 7, Peters discloses The welding simulator of claim 1 (see claim 1),  wherein the logic causes all of the stored performance scores to be displayed on a common display viewable by multiple users at the same time (¶ [0133]). Peters discloses calculation of a score of a first user and display of the score of the first user on the screen of the second user (¶ [0067-0068], ¶ [0133]), but does not expressly disclose storage of every performance score over time.
wherein the logic causes every performance score calculated for the first simulated welding exercise over a period of time to be stored (¶ [0073] (“Again, various types of student training data such as, for example, parameter data and scoring data may be stored on the VRAW system and may be used later with respect to a learning management system”)); and wherein the logic causes all of the stored performance scores to be displayed on a common display viewable by multiple users at the same time (¶ [0086]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welding simulator of Peters for addition of storing welding scores from Postlethwaite. Since both references teach methods and systems for computer simulated welding the references are from the same field of endeavor and are analogous art. A POSITA would have been motivated to combine Postlethwaite and Peters because the welding simulators described in each are from the same applicant and include the same basic structure and steps as shown in many duplicate figures, therefore the score storage in Postlethwaite could have been predictably added to the system of Peters. Further, a POSITA would have been motivated to add the score storage of Postlethwaite to Peters to show how a student’s ability is changing over time.
Concerning claim 8, Peters as modified discloses The welding simulator of claim 7 (see claim 7), wherein the stored performance scores are displayed in descending order (¶ [0133] (“the statistics of one user may be compared to the statistics of other users on the server computer 2510 to rank all of the users with respect to each other. The rankings may be presented to the users as part of the on-line welding game, for example. Rankings may be by different .  
Claims 21 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of U.S. Patent Publication No. 20050255914 (“Mchale”). 
Concerning claim 21, Peters discloses The welding training system of claim 18 (see claim 18), wherein the logic determines the larger of the first performance score and the second performance score is a winning score (¶ [0133] (“the statistics of one user may be compared to the statistics of other users on the server computer 2510 to rank all of the users with respect to each other.”)); and wherein the logic causes the winning score to be displayed on both the first display and the second display (¶ [0133] (“the statistics of one user may be compared to the statistics of other users on the server computer 2510 to rank all of the users with respect to each other. The rankings may be presented to the users as part of the on-line welding game, for example. Rankings may be by different levels of locality including, for example, a state level ranking, a national level ranking, and a world level ranking”)).  To the extent Peters does not expressly disclose displaying the winning score on the displays, Mchale teaches this limitation (¶ [0062] (“In a multi-player progression … At the end of every round a recap scoring screen is displayed, which includes each player's ranking for that round, together with their overall score through the current round.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of displaying the winning score after each round as in Mchale. Since both references teach methods and systems for simulating and scoring a real world activity to improve a skill the references are from the same field of endeavor. Further both references are trying to solve the problem of motivating a user to learn a skill through a videogame style 
Concerning claim 25, Peters discloses The welding training system of claim 24 (see claim 24); Peters discloses assigning scores to multiple users and to distribute scores (¶ [0126], ¶ [0064], ¶ [0133]), but does not disclose wherein the first logic is operable to sum the first performance score and the second performance score into an aggregate score, and wherein the first logic is operable to send the aggregate score over the network to the second logic. McHale teaches this limitation (¶ [0062-0063] (“At the end of every round a recap scoring screen is displayed, which includes each player's ranking for that round, together with their overall score through the current round. … In the case of tied scores, some examples of tie breaking criteria include: the player or team with the most Platinum records … The ratings can be averaged to produce an average rating which can be turned into a score for the player or the player's team.” ¶ [0086], averaging scores to create a team score would necessarily involve summing scores to create an aggregate score).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of team scoring and displaying after each round as in Mchale. Since both references teach methods and systems for simulating and scoring a real world activity to improve a skill the references are from the same field of endeavor. Further both references are trying to solve the problem of motivating a user to learn a skill through a videogame style experience. Therefore these references are analogous art. A POSITA would have been motivated 
Concerning claim 26, Peters discloses The welding training system of claim 24 (see claim 24). Peters discloses assigning scores to multiple users and to distribute scores (¶ [0126], ¶ [0064], ¶ [0133]), but does not disclose wherein the second logic is operable to sum the third performance score and the fourth performance score into an aggregate score, and wherein the second logic is operable to send the aggregate score over the network to the first logic. McHale teaches this limitation (¶ [0062-0063] (“At the end of every round a recap scoring screen is displayed, which includes each player's ranking for that round, together with their overall score through the current round. … In the case of tied scores, some examples of tie breaking criteria include: the player or team with the most Platinum records … The ratings can be averaged to produce an average rating which can be turned into a score for the player or the player's team.” ¶ [0086], averaging scores to create a team score would necessarily involve summing scores to create an aggregate score). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of team scoring and displaying after each round as in Mchale. Since both references teach methods and systems for simulating and scoring a real world activity to improve a skill the references are from the same field of endeavor. Further both references are trying to solve the problem of motivating a user to learn a skill through a videogame style experience. Therefore these references are analogous art. A POSITA would have been motivated to combine Peters and McHale because the display of a winning team score in addition to a 
Concerning claim 27, Peters discloses The welding training system of claim 24 (see claim 24). Peters discloses assigning scores to multiple users and to distribute scores (¶ [0126], ¶ [0064], ¶ [0133]), but does not disclose wherein the first logic is operable to calculate an average score from the first performance score and the second performance score, and wherein the first logic is operable to send the average score over the network to the second logic.  McHale teaches this limitation (¶ [0062-0063] (“At the end of every round a recap scoring screen is displayed, which includes each player's ranking for that round, together with their overall score through the current round. … In the case of tied scores, some examples of tie breaking criteria include: the player or team with the most Platinum records … The ratings can be averaged to produce an average rating which can be turned into a score for the player or the player's team.” ¶ [0086]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of team scoring and displaying after each round as in Mchale. Since both references teach methods and systems for simulating and scoring a real world activity to improve a skill the references are from the same field of endeavor. Further both references are trying to solve the problem of motivating a user to learn a skill through a videogame style experience. Therefore these references are analogous art. A POSITA would have been motivated to combine Peters and McHale because the display of a winning team score in addition to a ranking could have been predictably added to the system of Peters. Further, the additional competitive motivation of 
Concerning claim 28, Peters discloses The welding training system of claim 24 (see claim 24). Peters discloses assigning scores to multiple users and to distribute scores (¶ [0126], ¶ [0064], ¶ [0133]), but does not disclose wherein the second logic is operable to calculate an average score from the third performance score and the fourth performance score, and4839-9798-3882, v.162Attorney Docket No. 22976.04219 2017-033-US-NP[31wherein the second logic is operable to send the average score over the network to the second logic McHale teaches this limitation (¶ [0062-0063] (“At the end of every round a recap scoring screen is displayed, which includes each player's ranking for that round, together with their overall score through the current round. … In the case of tied scores, some examples of tie breaking criteria include: the player or team with the most Platinum records … The ratings can be averaged to produce an average rating which can be turned into a score for the player or the player's team.” ¶ [0086]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of team scoring and displaying after each round as in Mchale. Since both references teach methods and systems for simulating and scoring a real world activity to improve a skill the references are from the same field of endeavor. Further both references are trying to solve the problem of motivating a user to learn a skill through a videogame style experience. Therefore these references are analogous art. A POSITA would have been motivated to combine Peters and McHale because the display of a winning team score in addition to a ranking could have been predictably added to the system of Peters. Further, the additional competitive motivation of declaring a winning score and the addition of performing to help teammates helps motivate students to learn in a gaming environment.  
s 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of U.S. Patent Publication No. 20130198334 (“Ikenaga”).
Concerning claim 22, Peters discloses The welding training system of claim 18 (see claim 18), Peters teaches determining scores for multiple users on simulated welding exercises and displaying the scores to multiple users (¶ [0126], ¶ [0064], ¶ [0133]), but does not expressly disclose determining the first user completes the simulated welding exercise before the second user. wherein if the logic determines the first user completes the simulated welding exercise before the second user, the logic causes the first performance score to be displayed on the second display.  Ikenaga teaches the first user completes the simulated … exercise before the second user. wherein if the logic determines the first user completes the simulated … exercise before the second user, the logic causes the first performance score to be displayed on the second display (¶ [0123] (“a stage which is a part of the game is prepared, a letter string or the like that appears when the stage is cleared is detected, and which of a plurality of players has the highest score and a time required for each player to finish the stage may be displayed after the game is ended.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of tracking and comparing the time for completion of a simulation as in Ikenaga. Since both references teach methods and systems for simulating and scoring a simulated real world activity the references are from the same field of endeavor. Further both references are trying to solve the problem of motivating a user to play a game with a competitive experience. Therefore these references are analogous art. A POSITA would have been motivated to combine Peters and Ikenaga because the computation of a completion time and comparison of completion times could have been predictably added to the system of Peters,   
Concerning claim 23, Peters discloses The welding training system of claim 18 (see claim 18), Peters teaches determining scores for multiple users on simulated welding exercises and displaying the scores to multiple users (¶ [0126], ¶ [0064], ¶ [0133]), but does not expressly disclose determining wherein if the logic determines the second user completes the simulated welding exercise before the first user, the logic causes the second performance score to be displayed on the first display.  Ikenaga teaches wherein if the logic determines the second user completes the simulated … exercise before the first user, the logic causes the second performance score to be displayed on the first display (¶ [0123] (“a stage which is a part of the game is prepared, a letter string or the like that appears when the stage is cleared is detected, and which of a plurality of players has the highest score and a time required for each player to finish the stage may be displayed after the game is ended.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of tracking and comparing the time for completion of a simulation as in Ikenaga. Since both references teach methods and systems for simulating and scoring a simulated real world activity the references are from the same field of endeavor. Further both references are trying to solve the problem of motivating a user to play a game with a competitive experience. Therefore these references are analogous art. A POSITA would have been motivated to combine Peters and Ikenaga because the computation of a completion time and comparison of completion times could have been predictably added to the system of Peters, which is already designed to compute scores and display the scores to multiple .
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of U.S. Patent Publication No. 20070060359 (“Smith”).
Concerning claim 29, Peters discloses The welding training system of claim 24 (see claim 24), wherein the first site and the second site are remote from one another (¶ [0133] (“The rankings may be presented to the users as part of the on-line welding game, for example. Rankings may be by different levels of locality including, for example, a state level ranking, a national level ranking, and a world level ranking.”) Peters discloses at least 2 remote sites as the on-line welding game includes rankings drawn from a single state and the nation.) To the extent Peters does not expressly disclose wherein the first site and the second site are remote from one another Smith teaches this limitation (¶ [0058] (“as shown in the illustrative embodiment in FIG. 1, four friends can be simultaneously playing on four different Nintendo DS units 2, 4, 6, and 8. Such play may take place over a local area wireless network or via the Internet using such Nintendo DS units. The present exemplary embodiments contemplate multiplayer game play of either type … teams of players may be readily identified.”) Any configuration of four players is disclosed by Smith, including a first and second player on a LAN and a third and fourth player at a remote site.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of the specific configuration of having 2 teams of 2 users with each 2 person team using local welding simulators, while the second team of 2 uses a welding simulators remote to the first team and local to each other. Since both references are solving the problem of how to best engage multiple users in a video game type setting they are analogous art. A POSITA would 
Concerning claim 30, Peters discloses The welding training system of claim 24 (see claim 24) and discloses the first welding simulator and the second welding simulator (¶ [0005], ¶ [0126]). While the welding simulators could be local to each other Peter’s does not expressly disclose wherein the first welding simulator and the second welding simulator are local to one another.  Smith teaches two local simulators (¶ [0058] (“as shown in the illustrative embodiment in FIG. 1, four friends can be simultaneously playing on four different Nintendo DS units 2, 4, 6, and 8. Such play may take place over a local area wireless network or via the Internet using such Nintendo DS units. The present exemplary embodiments contemplate multiplayer game play of either type … teams of players may be readily identified.”) Any configuration of four players is disclosed by Smith, including a first and second player on a LAN and a third and fourth player at a remote site.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of the specific configuration of having 2 teams of 2 users with each 2 person team using local welding simulators, while the second team of 2 uses a welding simulators remote to the first team and local to each other. Since both references are solving the problem of how to best engage multiple users in a video game type setting they are analogous art. A POSITA would have been motivated to combine Peters and Smith because the configuration of users in Smith could have been predictably added to the system of Peters which 
Concerning claim 31, Peters discloses The welding training system of claim 24 (see claim 24) and discloses the third welding simulator and the fourth welding simulator (¶ [0005], ¶ [0126]). While the welding simulators could be local to each other Peter’s does not expressly disclose wherein the third welding simulator and the fourth welding simulator are local to one another.  Smith teaches two local simulators (¶ [0058] (“as shown in the illustrative embodiment in FIG. 1, four friends can be simultaneously playing on four different Nintendo DS units 2, 4, 6, and 8. Such play may take place over a local area wireless network or via the Internet using such Nintendo DS units. The present exemplary embodiments contemplate multiplayer game play of either type … teams of players may be readily identified.”) Any configuration of four players is disclosed by Smith, including a first and second player on a LAN and a third and fourth player at a remote site.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peters for addition of the specific configuration of having 2 teams of 2 users with each 2 person team using local welding simulators, while the second team of 2 uses a welding simulators remote to the first team and local to each other. Since both references are solving the problem of how to best engage multiple users in a video game type setting they are analogous art. A POSITA would have been motivated to combine Peters and Smith because the configuration of users in Smith could have been predictably added to the system of Peters which is already configured to support remote connection between users. Further, providing two 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 24, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715